Citation Nr: 1705308	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1976 to April 1980 and from February 1981 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. The issue on appeal was remaned by the Board in October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran was afforded a VA medical examination in November 2014. The examiner opined that the Veteran's claimed sleep apnea is less likely than not related to his military service. However, the examiner noted that susbsequent to the Veteran's active duty he received medical treatment from the 72nd Medical Group. The examiner explained that there may be written medical records prior to 2003 from the 72nd Medical Group that have yet to be obtained; for which a supplemental medical opinion reconsidering the current issue on appeal may be warranted.

In a November 2016 post-remand appellant's brief, the Veteran's representative contends that VA has a duty to attempt to obtain relevant records. Especially records that may be in the possession of another federal agency. The Board agrees. The VA's duty to assist requires that it make as many requests as necessary to obtain relevant records from a Federal agency. 38 C.F.R. § 3.159 (c)(2) (2016). As such, the Board finds that records from the 72nd Medical Group may be useful to it in adjudicating the remaining claims on appeal, and VA should attempt to obtain them. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for any sleep impairment; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Contact the 72nd Medical Group, Tinker Airforce Base and obtain a copy of all medical records written and printed in regard to the Veteran's medical treatment.

3. After associating all newly acquired records with the claims file, obtain a supplemental medical opinion in regard to the Veteran's claim for service connection for sleep apnea with the appropriate provider. The claims file should be made available for the clinician to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. 

The clinician is requested to opine whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea is, related to, or aggravated by, his active military service. The clinician should consider the entire claims file to include: a.) the STRs, b.) the Veteran's statements associated with the claim, c.) the September 8, 2009 physician's letter, and d.) the April 2009 VA Gulf War registry examination.

4. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




